DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the claim amendments received on 8/22/2018 that cancels claims 1-26 and newly adds claims 27-65. Claims 27-65 are pending accordingly.

Claim Objection(s)
Per claim 46, the claim recites “A processor or group of processors operable to perform the method of claim 27.” As such, the claim covers two statutory classes, e.g. an apparatus and method, as claim 27 is directed to a method. The applicant is advised to amend the claim to be in the independent form.
Per claim 65, the claim recites “65. (New) A processor or group of processors operable to perform the method of claim 47.” As such, the claim covers two statutory classes, e.g. an apparatus and method, as claim 47 is directed to a method. The applicant is advised to amend the claim to be in the independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 27 and 47, the scope of the claim(s) is unclear. The claim(s) recite “a first input provided from an output of a transaction on the P2P distributed ledger linked to the first entry”. The scope of the claim(s) is unclear as it is unclear which one of the P2P distributed ledger previously recited, i.e. one in the scanning step and other in the broadcasting step, refers to “the P2P distributed ledger”.
As per claim 33, the terms “the maximum value” and “the minimum value” lack antecedent basis. The examiner will interpret claim 33 to dependent on claim 31 based on the claim construction of corresponding claim 52. 
The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-65 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 

Claim 47 is a comprehensive claim of the independent claims.

Claim 47 recites: A computer implemented method for performing a transfer, the method comprising:
scanning entries in a distributed hash table (DHT) distributed across a first network, the DHT comprising a plurality of entries, each entry comprising an invitation to perform an exchange and a link to a transaction on a peer-to-peer (P2P) distributed ledger distributed across a second network, each invitation including metadata comprising an indication of entities to be exchanged and one or more conditions for the exchange;
determining a match between a first set of metadata in a first invitation of a first entry from a first user and a second set of metadata in a second invitation of a second entry from a second user, the determining comprising:
identifying a match between indications of entities to be exchanged in the first and second invitations; and 
identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation;

generating a first exchange transaction; and 
broadcasting, over the second network, the first exchange transaction for inclusion on a P2P distributed ledger, wherein the first exchange transaction comprises:
an indication of a first quantity of a cryptocurrency to be transferred;
a first input provided from an output of a transaction on the P2P distributed ledger linked to the first entry;
a first script;
a first user private key associated with the first user;
a first third-party private key associated with a first third-party;
an indication of a second quantity of a cryptocurrency to be transferred;
a second input provided from an output of a transaction on the P2P distributed ledger linked to the second entry; 
a second script;
a second user private key associated with the second user; and 
a second third-party private key associated with a second third-party, 
wherein the first script comprises: the first set of metadata; a first user public key associated with the first user, the first user public key being a cryptographic pair with the first user private key; a first third-party public key pair associated with the first third-party, the first third-party public key being a cryptographic pair with the first third-party private key; and a first output indicating a transfer of a first quantity of the first entry from the first user to the second user, and 
wherein the second script comprises: the second set of metadata; a second user public key associated with the second user, the second user public key being a cryptographic pair with the second user private key; a second third-party public key associated with the second third-party, the second third-party public key being a cryptographic pair with the second third-party 
 (Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a process for performing a transfer, specifically scanning stored records comprising a plurality of entries, each entry comprising an invitation (e.g. offers and conditions) that includes metadata, descriptions of object of transfer to be exchanged and one or more conditions for the exchange (Alice’s offers bitcoins for apples and a Bob’s offers apples for bitcoins, see [0057] in the instant original written disclosure (“Specification” hereinafter), determining a match between a first set of metadata in a first invitation of a first entry from a first user and a second set of metadata in a second invitation of a second entry from a second user by identifying a match between indications of entities to be exchanged in the first and second invitations (Alice’s offers bitcoins for apples and a Bob’s offers apples for bitcoins) and identifying a match between one or more of the conditions of the first invitations and one or more of the conditions of the second invitation (e.g. price conditions), generating a first exchange transaction that includes information related to the transaction, and transmitting the first exchange to a ledger. As such, the claim recites a certain methods of organizing human activities, e.g. commercial activities that includes economic practices of facilitating of exchanges/trades.
Claim 65 represents a processor or group of processors operable to perform the method of claim 47. Hence, claim 65 also recites abstract idea for the same reason(s) as outlined in claim 47 analysis.
Claim 27 is a broader representation of claim 47, the difference being that claim 47 recites additional data that is included in the first exchange transaction. Claim 46 represents a processor or 
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), DHT distributed across a first network, a link to a transaction on a P2P distributed ledger distributed across a second network, broadcasting (transmission) over a second network the first exchange for inclusion on a P2P distributed ledger, one or more processors, and content (non-functional descriptive material) of the first exchange transaction are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses computer/its components as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general computer technology. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the processor or group of processor or the computer responsible for performing the step(s). In other words, the claim as a whole does not improve the computer device or its component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim 28 is significantly similar to portions of claim 47 in that first and second exchange transaction are created to capture data elements recited in claim 47 and broadcasted in claim 28. Hence, claim 28 is also rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claims 40 and 59 recite additional element of pay-to-script-hash transaction. However, the P2SH is recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. The claims as a whole, taken individually and in combination, do not provide an inventive concept. Hence, claims 40 and 59 are also rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claims 41, 42, 60, and 61 further describe what the entities is/are. However, the entities are the object of the exchange and description(s) of the object further describe the abstract idea without additional elements. Hence, claims 41, 42, 60, and 61 are also rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claims 44, 45, 63, and 64 recite how the first and/or second set of metadata is provided. However, the description of the how the metadata is provided does not move to further limit the scope of the claim as the description does not affect the recited step(s) in a manipulative sense. Hence, claims 44, 45, 63, and 64 are also rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27-29, 38, 39, 41, 42, 44-48, 57, 58, 60, 61, 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0092988 (“Letourneau”).
Per claim 27, 28, 39, 41, 42, 46, 47, 58, 60, 61, and 65, Letourneau fairly teaches a computer implemented method for performing a transfer (see ¶0001, methods for trading digital assets):
scanning entries in a distributed hash table (DHT) distributed across a first network, the DHT comprising a plurality of entries, each entry comprising an invitation to perform an exchange and a link to a transaction on a peer-to-peer (P2P) distributed ledger distributed across a second network, each invitation including metadata comprising an indication of entities to be exchanged and one or more conditions for the exchange (see ¶0051, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network; ¶0052; ¶0056, Order Market Databases; ¶0058, Once the trade matching process of the central processing server finds a partial, or complete match between a Buy and a Sell order, it may relay to each respective user terminal (i.e. the Buyer's user terminal and the Seller's user terminal) the detailed specifications of the matching trade with a unique transaction identifier; ¶0082-¶
determining a match between a first set of metadata in a first invitation of a first entry from a first user and a second set of metadata in a second invitation of a second entry from a second user, the determining comprising:
identifying a match between indications of entities to be exchanged in the first and second invitations (see ¶0058, once the trade matching process of the central processing server finds a partial, or complete match between a Buy and a Sell order; ¶0060, provide the corresponding matching specifications; ¶0082, trade a given amount of electronic assets for different type of electronic asset, at a trading rate or price; ¶0082, the type of electronic asset to trade, amount of electronic asset to Buy or Sell, the desired exchange rate/price of the trade, etc.; ¶0085, once a trade match has been found; ¶0096, buy or purchase a specific quantity of a first type of asset in exchange for a second type of asset at a specific exchange rate; ¶0100-¶0101; ¶0120, once a trade match has been found (in terms of quantities and price)); and 
identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation identifying a match between indications of entities to be exchanged in the first and second invitations (see ¶0058, once the trade matching process of the central processing server finds a partial, or complete match between a Buy and a Sell order; ¶0060, provide the corresponding matching specifications; ¶0082, trade a given amount of electronic assets for different type of electronic asset, at a trading rate or price; ¶0082, the type of electronic asset to trade, amount of electronic asset to Buy or Sell, the desired exchange rate/price of the trade, etc.; ¶0085, once a trade match has been found; ¶0096, buy or purchase a specific quantity of a first type of asset in exchange for a second type of asset at a specific ¶0100-¶0101; ¶0120, once a trade match has been found (in terms of quantities and price));
generating a first exchange transaction; and broadcasting, over the second network, the first exchange transaction for inclusion on a P2P distributed ledger (see Fig. 1; ¶0042, block chain/distributed ledger; ¶0066, Once the information is verified, the central processing server may broadcast both transactions on the respective networks and broadcast the trading fee transaction; ¶0095; ¶0127, once the central processing server or exchange has received both signed transactions … the central processing server or exchange may then broadcast the assets at the same time on the respective networks, wherein the first exchange transaction);
wherein one or more of the entities is one of the following a) bitcoin; b) a contract; c) goods; d) services (claims 41 and 60) wherein the contract is for one or more of the following: a) fiat currency; b) title deeds; c) tickets; d) goods; and/or e) services (claims 42 and 61)(see ¶0003, allow trading of one type of electronic currency, such as bitcoin, for another type; ¶0045; ¶0051).
Letourneau further teaches a processor or group of processors (see ¶0071; ¶0129).
The difference between claim 28 and claim 47 is that in data that is included in the first exchange transaction is separated into two parts, e.g. first exchange transaction and second exchange transaction. While Letourneau suggests two parts as in claim 28, e.g. broadcasting the assets at the same time on the respective networks, making integral what had been separate is a matter of design choice.
Letourneau does not specifically teach that each entry comprising a link to a transaction on a peer-to-peer (P2P) distributed ledger distributed across a second network and that the first exchange transaction comprises the specifics as recited in the claim, specifically that the first exchange transaction comprises an indication of a first quantity of a cryptocurrency to be transferred; a first input provided 
As per claims 29 and 48, Letourneau further teaches wherein identifying a match between indications of entities to be exchanged in the first and second invitations comprises: identifying a match between a requested entity in the first invitation and an offered entity in the second invitation; and ¶0058, once the trade matching process of the central processing server finds a partial, or complete match between a Buy and a Sell order; ¶0060, provide the corresponding matching specifications; ¶0082, trade a given amount of electronic assets for different type of electronic asset, at a trading rate or price; ¶0082, the type of electronic asset to trade, amount of electronic asset to Buy or Sell, the desired exchange rate/price of the trade, etc.; ¶0085, once a trade match has been found; ¶0096, buy or purchase a specific quantity of a first type of asset in exchange for a second type of asset at a specific exchange rate; ¶0100-¶0101; ¶0120, once a trade match has been found (in terms of quantities and price)).
As per claims 38 and 57, Letourneau further teaches wherein the method is performed by a matching service provider (e.g. central processing server) (see ¶0006).
As per claims 44, 45, 63, and 64, Letourneau does not specifically wherein the first and/or second set of metadata is provided in a redeem script (claims 44 and 63); wherein the first and/or second set of metadata is provided in the script at a location which is designated in a blockchain protocol as a location for a cryptographic key (claims 45 and 64). However, the description of how the first and/or second set of metadata is provided do not further move to distinguish over prior art as the description(s) do not affect the positively recited step(s) in a manipulative sense.

Claims 30-37, 43, 49-56 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Letourneau” as applied to claims 27, 29, 47, and 48 above, and further in view of US Patent Publication No. 2002/0032633 (“Okumura”).
As per claims 30 and 49, while Letourneau teaches wherein identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation as described above, Letourneau does not specifically teach that the identifying the match comprises: ¶0008; minimum price for the commodity set by the seller and maximum price for the commodity set by the seller; ¶0009, match in terms of commodity and price conditions). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the trading technique as taught by Okumura to Letourneau as the combination improves the usability of the trading by allowing the buyer-seller mediate services with proper benefits to both the buyer and seller (see Okumura: ¶0007). 
As per claims 31 and 50, the combination Letourneau and Okumura further teaches  wherein identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation further comprises: determining that the maximum value is greater than the minimum value (see Okumura: ¶0010, the determined selling price is equal to or lower than the determined buying price; ¶0012, potential seller and a potential buyer who present ranges of acceptable prices which completely match or overlap each other … buying price is higher than the selling price).
As per claims 32 and 51, the combination of Letourneau and Okumura further teaches wherein the first quantity of the first entry is determined based on one or both of the maximum value and the minimum value (see Okumura: ¶0011-¶0012, determined buying price; ¶0096, allowable selling price SPmin; ¶0098, highest allowable buying price BPmax; ¶0110 searches … transaction conditions matching the sale offers; ¶0115-¶0122, buying and selling price determination; ¶0129, determined selling price). 
As per claims 33 and 52, the combination of Letourneau and Okumura does not specifically teach wherein the second quantity of the second entry is determined based on one or both of the 
 As per claims 34 and 53, the combination of Letourneau and Okumura further teaches wherein the determination is based on the mean of the maximum value and the minimum value (see Okumura: ¶0116: Pi=(SPmin + BPmin).div.2). Furthermore, the description of how the determination is made does not affect the positively recited steps.
As per claims 35 and 54, the combination of Letourneau and Okumura does not specifically teach wherein the first quantity is determined based on the maximum value and not the minimum value and the second quantity is determined based on the minimum value and not the maximum value. However, as the combination of Letourneau, Okumura, and Official Notice discloses determination of first quantity and the second quantity and further discloses maximum value and minimum value, the determination as recited in the claim(s) are mere design of choice as there are finite numbers of solutions in determining based on maximum value and/or minimum value. Furthermore, the description of how the determination is made does not affect the positively recited steps.
As per claims 36 and 55, the combination of Letourneau and Okumura further teaches wherein identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation further comprises: determining that a maximum value is less than but within a first threshold of the minimum value; notifying the second user of the first invitation; receiving a confirmation of acceptance of the first condition from the second user; and identifying the ¶0012, complete match or overlap each other … matching ranges of acceptable prices or within an overlapping portion of the acceptable price ranges; ¶0098, offer accepting function; ¶0107-¶0108, buyer and selling price determining and notifying function; ¶0123-¶0125, purchase condition notifying function; ¶0140-¶0141).
As per claims 37 and 56, the combination of Letourneau and Okumura further teaches wherein identifying a match between one or more of the conditions of the first invitation and one or more of the conditions of the second invitation further comprises: determining that a minimum value is greater than but within a second threshold of the maximum value; notifying the first user of the second invitation; receiving a confirmation of acceptance of the second condition from the first user; and identifying the match.  (see Okumura: ¶0012, complete match or overlap each other … matching ranges of acceptable prices or within an overlapping portion of the acceptable price ranges; ¶0098, offer accepting function; ¶0107-0108, buyer and selling price determining and notifying function; ¶0123-0125, purchase condition notifying function; ¶0140-0141).
As per claims 43 and 62 the combination of Letourneau and Okumura further teaches wherein the one or more conditions comprise one or more of the following: a) one or more range limits on one or more prices related to the exchange; b) an exchange rate; c) a deadline for fulfilment of the first invitation; and/or d) a limitation on the geographical area for the exchange to take place (see Okumura: ¶0012, acceptable ranges).

Claims 40 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Letourneau” as applied to claims 28 and 47 above, and further in view of US Patent Publication No. 2017/0187535 (“Middleton”).
As per claims 40 and 59, Letourneau does not specifically teach wherein one or more of the first exchange transaction and the second exchange transaction is a pay-to-script-hash (P2SH) transaction. ¶0299, pay-to-script-hash; ¶0323, transaction uses P2SH). Hence, as Letourneau teaches broadcasting of transaction, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to utilize any known type of transaction, i.e. P2SH as taught by Middleton, as transaction broadcasted in Letourneau (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5873071 discloses an intermediated exchange of financial commodities between a plurality of participants leading to an exchange that meets the objective of the participants by employing heuristic rules;
US 20030009417 discloses system and method for negotiating a purchase price for goods and/or services allowing performing of volume-dependent negotiations;
US 20040111358 discloses determining of clearing prices and quantities by available intersection of limit orders;
US 20150026031 discloses exchange of currencies such as cash, legal tender, notes, coins, precious metals, Bitcoins, or other virtual currencies. The publication further discloses matching exchange offers based on parameters associated with a particular account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685